SECURITIES PURCHASE AGREEMENT



To:
PLASTINUM POLYMER TECHNOLOGIES CORP.

245 Park Avenue, 39th Floor
New York, NY 10167
USA
Tel: + 1 212 792 41 04
Cell: + 41 79 213 39 66
Fax: + 41 44 274 22 59


Ladies and Gentlemen:


The undersigned investor (the “Investor”), hereby confirms its agreement with
you as follows:


1. This Securities Purchase Agreement, including Annex I, and the exhibits
thereto (the “Agreement”) is made as of November 6, 2007 between Plastinum
Polymer Technologies Corp.(the “Company”) and the Investor with respect to the
sale of shares (the “Preferred Shares”) of the Company’s Series B-1 Convertible
Preferred Stock (the “Series B-1 Preferred Stock”) and warrants to purchase
shares of the Company’s Common Stock (the “Warrants”). The powers, designations,
preferences and other rights of such of Series B-1 Preferred Stock are set forth
on Exhibit A.


2. The Company and the Investor agree that the Investor will purchase from the
Company, and the Company will sell to the Investor, the number of Preferred
Shares set forth opposite the Investor’s name on the signature page of this
Agreement, at a purchase price per Preferred Share of $100, pursuant to the
Terms and Conditions for Purchase of Securities attached hereto as Annex I and
incorporated herein by reference as if fully set forth herein. Unless otherwise
requested by the Investor, certificates representing the Preferred Shares and
the Warrants will be registered in the Investor’s name and address as set forth
below.


The next page is the signature page.




-1-

--------------------------------------------------------------------------------





Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.




AGREED AND ACCEPTED:






COMPANY: PLASTINUM POLYMER TECHNOLOGIES CORP.


 
By:  



 
INVESTOR:   
name of investor






Number of Preferred Shares:  
 
By:  
Signature of investor or authorized person




Its:  
Title of authorized person




Address:  


 
Contact Name:  
Facsimile Number:  
Email Address:  


Name in which share certificates should be registered (if different):



 
Social Security
or Tax I.D. No:  




Address where share certificates should be sent (if different):  

-2-

--------------------------------------------------------------------------------



ANNEX I


TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES



1.
Authorization. Subject to the terms and conditions in this Annex I, the Company
has authorized the sale of up to 120,000 shares of Series B Convertible
Preferred Stock.




2.
Agreement to Sell and Purchase the Preferred Shares and Warrants; Subscription;
Date.




2.1
At the Closing (as defined in Section 2), the Company will sell to the Investor,
and the Investor will purchase from the Company, upon the terms and conditions
hereinafter set forth, the Preferred Shares.




2.2
At the Closing, the Company shall issue to Investor a warrant (the “Warrant”) to
purchase such number of shares of the Company’s Common Stock (“Conversion
Shares”) equal to 30% of the shares issuable upon conversion of the Preferred
Shares at the initial conversion price thereof. The exercise price per Warrant
Share for the Warrant shall equal $0.57. The Warrant shall not become
exercisable until the first day after the expiration of six months after the
Closing. The form of Warrant is attached hereto as Exhibit B. The Warrant and
the Preferred Shares are collectively referred to herein as the “Securities.”




2.3
The Company is entering into a substantially similar form of Securities Purchase
Agreement, including these Terms and Conditions, with the other investors listed
along with the Investor (the “Other Investors”). (The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and the Securities Purchase Agreement to which these Terms and Conditions are
attached and the securities purchase agreements executed by the Other Investors
are hereinafter sometimes collectively referred to as the “Purchase
Agreements.”)




3.
Delivery at Closing. The completion of the purchase and sale of the Securities
(the “Closing”) shall occur no later than November 6, 2007 (the “Closing Date”),
at the offices of Westerman Ball Ederer Miller & Sharfstein LLP, 170 Old Country
Road, Mineola, NY 11501, USA, the Company’s counsel, it being understood
however, that additional Closings of the sale of Preferred Shares (“Additional
Closings”) may occur from time to time within 120 days of the initial Closing
Date. At the Closing, the Company shall deliver to the Investor (i) one or more
certificates representing, in the aggregate, the Preferred Shares and the
Warrant, each such certificate to be registered in the name of the Investor or,
if so indicated on the signature page of the Securities Purchase Agreement, in
the name of a nominee designated by the Investor. If neither the Investor nor a
representative of Investor is present at the Closing to take physical delivery
of the certificates, then delivery shall be deemed made at Closing by the
transmission of a facsimile of the certificates to the Investor (or nominee
designated by the Investor) followed by delivery by a nationally recognized
overnight express courier.



The Company’s obligation to issue the Preferred Shares and Warrants to the
Investor shall be subject to the following conditions, any one or more of which
may be waived by the Company:
 

(a)
receipt by the Company, or the nominee designated by the Company, as applicable,
of a certified or official bank check or wire transfer of funds in the full
amount of the aggregate purchase price for the Preferred Shares;

 

(b)
other than with respect to the occurrence of any Additional Closings, completion
of the purchases and sales under the Agreements with the Other Investors; and


-3-

--------------------------------------------------------------------------------




(c)
the accuracy of the representations and warranties made by the Investors and the
fulfilment of those undertakings of the Investors to be fulfilled prior to the
Closing.



The Investor’s obligation to purchase the Preferred Shares shall be subject to
the following conditions, any one or more of which may be waived by the
Investor:



(a)
the representations and warranties of the Company set forth herein shall be true
and complete as of the Closing Date in all material respects;




(b)
the Investor shall have received such documents as the Investor shall reasonably
have requested;




(c)
the Company shall not have experienced a Material Adverse Change (as defined in
paragraph 4.11);




(d)
the Company shall have delivered to the Investor a certificate of its Chief
Executive Officer dated as of the Closing Date certifying (i) that the
representations and warranties of the Company remain true as of the Closing
Date, (ii) that the Company has performed all covenants in the Agreements to be
performed by it on or prior to Closing Date, (iii) that the Company has not
experienced a Material Adverse Change, (iv) that the Common Stock has not been
suspended from trading on the Over-the-Counter Bulletin Board (“OTCBB”), and (v)
that the Company is not subject to a stop order of the Securities and Exchange
Commission (the “SEC”) or any state securities agency;




(e)
together with the sale of Preferred Shares pursuant to this Agreement, the
Company shall have received from Investors at least $1,750,000 from the sale of
Preferred Shares; and




(f)
the Company shall have executed and delivered a counterpart copy of the
Registration Rights Agreement referred to in Section 7.1.



At the Closing, if requested by a majority of the Investors as of the Closing
Date, the Investors shall also receive a legal opinion from Westerman Ball
Ederer Miller & Sharfstein, LLP, counsel to the Company, in form and substance
to be provided.



4.
Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to, and covenants with, the Investor, as follows:




4.1
Subsidiaries; Organization. All of the subsidiaries of the Company (the
“Subsidiaries”) are set forth on Schedule 4.1(a). Each of the Company and the
Subsidiaries is duly organized and validly existing and is in good standing
under the laws of the jurisdiction of its organization. Each of the Company and
the Subsidiaries has full power and authority to own, operate and occupy its
properties and to conduct its business as presently conducted and as described
in Company’s SEC Documents (as defined in paragraph 4.4), and is registered or
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified would have a material adverse effect upon the
business, condition (financial or otherwise), business prospects, properties or
operations of the Company and its Subsidiaries, considered as one enterprise
(“Material Adverse Effect”), and no proceeding has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification.




4.2
Due Authorization and Valid Issuance. The Company has all requisite power and
authority to execute, deliver and perform its obligations under the Purchase
Agreement, and the Registration Rights Agreement referred to in Section 7.1
(collectively, the “Transaction Documents”), and the Agreements have been duly
authorized and validly executed and delivered by the Company and constitute
legal, valid and binding agreements of the Company enforceable against the
Company in accordance with their terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws affecting creditors’


-4-

--------------------------------------------------------------------------------



and contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).



4.3
Non-Contravention. The execution and delivery of the Transaction Documents by
the Company, the issuance and sale of the Preferred Shares and Warrants to be
sold by the Company under the Agreements, the fulfilment of the terms of the
Agreements by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (A) conflict with or
constitute a violation of, or default or require notice or consent (with the
passage of time or otherwise) under (i) any material bond, debenture, note or
other evidence of indebtedness, or under any material lease, contract,
indenture, mortgage, deed of trust, loan agreement, joint venture or other
agreement or instrument to which the Company or any of the Subsidiaries is a
party or by which the Company or any of the Subsidiaries or their respective
properties are bound, (ii) the charter, by-laws or other organizational
documents of the Company or any of the Subsidiaries, or (iii) any material law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any of the
Subsidiaries or their respective properties, or (B) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
of the Subsidiaries or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which the Company or any
of the Subsidiaries is a party or by which any of them is bound or to which any
of the property or assets of the Company or any of the Subsidiaries is subject.
No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body in the United States is required for the execution and
delivery of the Transaction Documents by the Company and the valid issuance and
sale of the Preferred Shares to be sold by the Company pursuant to the
Agreements, other than such as have been made or obtained, and except for any
post-closing securities filings or notifications required to be made under
federal or state securities laws.




4.4
Reporting Status. The Company has filed in a timely manner all documents that
the Company was required to file under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) during the 12 months preceding the date of this
Agreement, including all certifications and statements required by (x) 13a-14 or
15d-14 under the Exchange Act or (y) 18 USC 1350 (Section 906 of Sarbanes Oxley
Act) (such filings, including all exhibits, supplements and amendments thereto,
the “SEC Documents”). The SEC Documents and all other materials filed with the
Securities and Exchange Commission (the “SEC”) during such period complied in
all material respects with the SEC’s requirements as of their respective filing
dates, and the information contained therein as of the dates thereof did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein in
light of the circumstances under which they were made not misleading.




4.5
Capitalization. The capitalization of the Company as of September 30, 2007 is as
set forth on Schedule 4.5. All outstanding shares are duly authorized, validly
issued and are fully paid and nonassessable. None of the outstanding shares has
been offered or issued in violation of federal or state securities laws, or in
violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities. The Company has not issued any capital stock since
June 30, 2006 other than pursuant to (i) employee benefit plans disclosed in the
SEC Documents, or (ii) outstanding warrants, options or other securities
disclosed in the SEC Documents. The Preferred Shares to be issued on the date
hereof, when issued in compliance with the provisions of the Agreements,
including without limitation payment in full of the consideration therefor, will
be duly authorized, and the Preferred Shares and the shares of the Common Stock
issuable upon conversion of the Preferred Shares (the “Conversion Shares”) when
issued will be validly issued,


-5-

--------------------------------------------------------------------------------



fully paid and nonassessable, and will not subject the holder to any liability
as a result of being a holder. Except as set forth on Schedule 4.5 or pursuant
to the Purchase Agreements, there are no outstanding rights (including, without
limitation, preemptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any unissued shares of capital stock or
other equity interest in the Company or the Subsidiaries, or any contract,
commitment, agreement, understanding or arrangement of any kind to which the
Company is a party or of which the Company has knowledge and relating to the
issuance or sale of any capital stock of the Company or the Subsidiaries, any
such convertible or exchangeable securities or any such rights, warrants or
options. Without limiting the foregoing, no preemptive right, co-sale right,
right of first refusal, registration right (except as set forth herein), or
other similar right exists with respect to the Preferred Shares, the Warrants or
the Company’s Common Stock to be issued and sold by the Company or the issuance
and sale thereof. No further approval or authorization of any stockholder, the
Board of Directors of the Company or others is required for the issuance and
sale of the Preferred Shares, the Warrants or the Company’s Common Stock by the
Company. There are no stockholders’ agreements, voting agreements or other
similar agreements with respect to the Preferred Shares, the Warrants or the
Company’s Common Stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders. Except as set
forth on Schedule 4.5, no holder of any of the securities of the Company has any
rights (“demand,” “piggyback” or otherwise) to have such securities registered
by reason of the intention to file, filing or effectiveness of a Registration
Statement (as defined in Section 7.1 hereof). The Company has duly reserved
sufficient shares of Common Stock for issuance upon conversion of the Preferred
Shares (the “Conversion Shares”) and the exercise of the Warrants (the “Warrant
Shares”).



4.6
Legal Proceedings. There is no material legal or governmental proceeding pending
or, to the knowledge of the Company, threatened to which the Company or any of
the Subsidiaries is or may be a party or of which the business or property of
the Company or any of the Subsidiaries is subject. There is no action, suit,
proceeding, inquiry or investigation before or by any court, public board or
body (including, without limitation, the SEC) pending or, to the knowledge of
the Company, threatened against or affecting the Company or the Subsidiaries or
any of their respective business or properties, wherein an unfavorable decision,
ruling or finding could adversely affect the validity or enforceability of, or
the authority or ability of the Company to perform its obligations under the
Agreements.




4.7
No Violations. Neither the Company nor any Subsidiary is in violation of its
charter, bylaws, or other organizational document, or in violation of any
material law, administrative regulation, ordinance or order of any court or
governmental agency, arbitration panel or authority applicable to the Company or
any Subsidiary, or in default or violation (and there exists no condition that,
with the passage of time or otherwise, would constitute a default or violation)
in any respect in the performance of any material bond, debenture, note or any
other evidence of indebtedness in any indenture, mortgage, deed of trust or any
other material agreement or instrument to which the Company or any Subsidiary is
a party or by which the Company or any Subsidiary is bound or by which the
properties of the Company or any Subsidiary are bound. Without limiting the
generality of the foregoing, the Company is not in violation of any of the
rules, regulations or requirements of the OTCBB and has no knowledge of any
facts or circumstances which would reasonably lead to suspension of the Common
Stock by the OTCBB in the foreseeable future.




4.8
Governmental Permits, Etc. The Company and the Subsidiaries possess all
necessary franchises, licenses, certificates and other authorizations from any
foreign, federal, state or local government or governmental agency, department,
or body that are currently necessary for the operation of their respective
business as currently conducted, except where the failure to currently possess
could not reasonably be expected to have a Material Adverse Effect.


-6-

--------------------------------------------------------------------------------




4.9
Intellectual Property. The Company and the Subsidiaries own or possess
sufficient rights to use all patents, patent rights, trademarks, copyrights,
licenses, inventions, trade secrets, trade names and know-how (collectively,
“Intellectual Property”) that are necessary for the conduct of their respective
businesses as now conducted. Neither the Company nor any Subsidiary has received
any notice of, or has any knowledge of, any infringement of asserted rights of a
third party with respect to any Intellectual Property, and neither the Company
nor any Subsidiary has any knowledge of any infringement by a third party with
respect to any Intellectual Property of the Company or any Subsidiary.




4.10
Financial Statements. The consolidated financial statements of the Company and
the related notes contained in the SEC Documents present fairly, in accordance
with the rules and regulations of the SEC, the consolidated financial position
of the Company as of the dates indicated, and the results of its operations and
cash flows for the periods therein specified. Such financial statements
(including the related notes) have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods therein specified, except as set forth in the financial statements (and
the related notes).




4.11
No Material Adverse Change. Since January 1st, 2007 there has not been (i) any
material adverse change in the financial condition or earnings of the Company
and the Subsidiaries taken as a whole, nor has any material adverse event
occurred with respect to the Company or the Subsidiaries, (ii) any obligation,
direct or contingent, that is material to the Company and the Subsidiaries taken
as a whole, incurred by the Company or any Subsidiary, except obligations
incurred in the ordinary course of business, (iii) any dividend or distribution
of any kind declared, paid or made on the capital stock of the Company, or (iv)
any loss or damage (whether or not insured) to the physical property of the
Company or any Subsidiary which has been sustained which has a material adverse
effect on the condition (financial or otherwise), earnings, operations, business
or business prospects of the Company and the Subsidiaries taken as a whole.
Since January 1st, 2007, neither the Company nor any Subsidiary has (a) sold,
assigned, transferred, abandoned, mortgaged, pledged or subjected to lien any of
its material properties, tangible or intangible, or rights under any material
contract, permit, license, franchise or other agreement or (b) waived or
cancelled any material indebtedness or other material obligations owed to the
Company or such Subsidiary. The occurrence of any of the events described in
clauses (i) through (iv) and clauses (a) and (b) of this paragraph is referred
to as a “Material Adverse Change.”




4.12
No Manipulation of Securities. The Company has not taken and will not, in
violation of applicable law take, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Preferred
Shares.




4.13
OCTBB Status. The Common Stock is traded on the OTCBB. The Company has no reason
to believe that the Common Stock will be ineligible for quotation on the OTCBB.




4.14
Insurance. The Company and the Subsidiaries maintain and will continue to
maintain insurance against loss or damage by fire or other casualty and such
other insurance, including, but not limited to, product liability insurance, in
such amounts and covering such risks as is reasonably adequate consistent with
industry practice for the conduct of their respective businesses and the value
of their respective properties.




4.15
Tax Matters. The Company and the Subsidiaries have filed all material federal,
state, local and foreign income and franchise and other tax returns required to
be filed by them in any jurisdiction to which they are subject, and have paid or
accrued all taxes due in accordance therewith; and no tax deficiency has been
determined adversely to the Company or any Subsidiary which has had (nor does
the Company or the Subsidiaries have any knowledge of any tax deficiency which,
if


-7-

--------------------------------------------------------------------------------



determined adversely to the Company or any of the Subsidiaries, would reasonably
be expected to have) a Material Adverse Effect.



4.16
Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940 and the rules and
regulations of the SEC thereunder.




4.17
No Registration. No form of general solicitation or general advertising was used
by the Company or, to the best of its knowledge, any other Person acting on
behalf of the Company, in respect of the Preferred Shares or in connection with
the offer and sale of the Preferred Shares. Assuming the accuracy of the
representations and warranties made by, and compliance with the covenants of,
(i) the Investors in Section 5 of the Terms and Conditions to each of the
Agreements, no registration of the Preferred Shares under the Securities Act is
required in connection with the offer and sale of the Preferred Shares by the
Company to the Investors as contemplated by the Agreements.




4.18
Internal Accounting Controls. The Company and the Subsidiaries maintain a system
of internal accounting controls sufficient, in the judgment of the Company’s
board of directors, to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of
consolidated financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s Form 10-KSB or 10-QSB, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the end of the period covered by the
most recently filed Form 10-KSB (such date, the “Evaluation Date”). The Company
presented in its most recently filed Form 10-KSB the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Exchange Act Rules 13a-15(f) that
has affected, or is reasonably likely to materially affect, the Company’s
internal controls over financial reporting.




4.19
Form D. Subject to the continuing accuracy of the representations and warranties
made by, and compliance with the covenants of, the Investors in Section 5 of the
Terms and Conditions to each of the Agreements the Company agrees to file one or
more Form D with respect to the Preferred Shares on a timely basis as required
under Regulation D under the Securities Act to claim the exemption provided by
Rule 506 of Regulation D and to provide a copy thereof to the Investors and
their counsel promptly after such filing.





-8-

--------------------------------------------------------------------------------


 

4.20
Integration and Future Financings




(a)
The Company shall not, and shall use its best efforts to ensure that no
affiliate of the Company shall, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the Offering in a manner that
would require the registration of the issuance of the Preferred Shares under the
Securities Act, or cause the sale of the Preferred Shares to the Investors to be
integrated with prior offerings by the Company.




4.21
Use of Proceeds. The Company will use the net proceeds from the sale of the
Preferred Shares for working capital and general corporate purposes and to
acquire capital equipment for expansion of production capacity.




5.
Representations, Warranties and Covenants of the Investor.




5.1
The Investor represents and warrants to, and covenants with, the Company that:
(i) the Investor is an “accredited investor” as defined in Rule 501 of
Regulation D under the Securities Act , and the Investor is also knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in securities presenting an investment decision like
that involved in the purchase of the Preferred Shares, including investments in
securities issued by the Company and investments in comparable companies, and
has requested, received, reviewed and considered all information it deemed
relevant in making an informed decision to purchase the Preferred Shares; (ii)
the Investor is acquiring the Preferred Shares in the ordinary course of its
business and for its own account for investment only and with no present
intention of distributing any of such Preferred Shares or any arrangement or
understanding with any other persons regarding the distribution of such
Preferred Shares; (iii) the Investor will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Preferred Shares
except in compliance with the Securities Act, applicable state securities laws
and the respective rules and regulations promulgated thereunder, except that the
Investor may pledge the Preferred Shares in connection with a bona fide margin
account or other loan or financing; (iv) the Investor and the Investor’s
representatives, if any, have been solely responsible for the Investor’s own
“due diligence” investigation of the Company and its management and business,
for its own analysis of the merits and risks of this investment, and for the
Investor’s own analysis of the fairness and desirability of the terms of the
investment; and (v) the Investor has, in connection with its decision to
purchase the Preferred Shares, relied only upon the SEC Documents and the
representations and warranties of the Company contained herein. The Investor
understands that its acquisition of the Preferred Shares has not been registered
under the Securities Act or registered or qualified under any state securities
law in reliance on specific exemptions therefrom, which exemptions may depend
upon, among other things, the bona fide nature of the Investor’s investment
intent as expressed herein. The Investor has completed or caused to be completed
and delivered to the Company the Investor Questionnaire attached to this Annex I
as Exhibit A, which completed questionnaire is true, correct and complete in all
material respects.




5.2
The Investor hereby covenants with the Company not to make any sale of the
Shares or the Conversion Shares without complying with the provisions of this
Agreement, and the Investor acknowledges that the certificates evidencing the
Preferred Shares and the Conversion Shares will be imprinted with a legend that
prohibits their transfer except in accordance therewith.




5.3
The Investor further represents and warrants to, and covenants with, the Company
that (i) the Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding


-9-

--------------------------------------------------------------------------------



obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).



5.4
The Investor understands that nothing in the SEC Documents, this Agreement or
any other materials presented to the Investor in connection with the purchase
and sale of the Preferred Shares constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Preferred Shares.




6.
Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made herein by the Company and the Investor shall
survive the execution of this Agreement, the delivery to the Investor of the
Preferred Shares being purchased and the payment therefor.




7.
Registration of the Warrant Shares and the Conversion Shares; Compliance with
the Securities Act.




7.1
Registration. The Company shall use commercially reasonable efforts to file a
Registration Statement with the SEC registering the resale of the maximum number
of shares of Common Stock to be issued upon conversion of the Preferred Stock
and exercise of the Warrants within 90 days of closing. The Company shall use
commercially reasonable efforts to have the Registration Statement declared
effective within 120 days after the initial filing with the SEC.  The terms of
such registration rights shall be set forth in a Registration Rights Agreement
substantially in the form of Exhibit C attached herein (the “Registration Rights
Agreement”). In the event that the Company is unable to have the Registration
Statement declared effective as set forth herein due to limitations imposed by
the Securities and Exchange Commission on the registration of shares for resale
on behalf of selling security holders, such inability shall not be considered a
breach of the Company’s obligations under the Agreements.




7.2
Rule 144. The Company covenants that it will file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder (or, if the Company is not required to
file such reports, it will, upon the request of the Investor holding Securities
purchased hereunder made after the first anniversary of the Closing Date, make
publicly available such information as necessary to permit sales of the
Conversion Shares pursuant to Rule 144 under the Securities Act), and it will
take such further action as the Investor may reasonably request, all to the
extent required from time to time to enable the Investor to sell the Conversion
Shares purchased hereunder without registration under the Securities Act within
the limitation of the exemptions provided by (a) Rule 144 under the Securities
Act, as such rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC.




8.
Covenants (post Closing).




8.1
Short Selling. For a period of three years from the date hereof, Investor shall
not enter into or affect any “short sales” (as such term is defined in Rule 3b-3
of the Securities Exchange Act of 1934) of the Company’s securities or hedging
transactions which establishes a net short position.




9.
Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered mail, Express Mail or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered mail, three
business days after so mailed, (ii) if delivered by


-10-

--------------------------------------------------------------------------------



Express Mail or a nationally recognized overnight carrier, one business day
after so mailed, (iii) if delivered by International Federal Express, two
business days after so mailed, (iv) if delivered by facsimile, upon electronic
confirmation of receipt and shall be delivered as addressed as follows:





(a)
if to the Company, to:



PLASTINUM POLYMER TECHNOLOGIES CORP.
245 Park Avenue, 39th Floor
New York, NY 10167
USA
Tel: + 1 212 792 41 04
Cell: + 41 79 213 39 66
Fax: + 41 1 274 22 59
 
with a copy to:
 
Mr. Alan C. Ederer
Westerman Ball Ederer Miller & Sharfstein LLP
170 Old Country Road, 4th floor
Mineola, NY, 11501
USA
Tel: +1 516.622.9200 ext 410
Fax: + 1 516 977 3056
 

(b)
if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing




10.
Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.




11.
Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.




12.
Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.




13.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without giving effect to the
principles of conflicts of law.




14.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof, and any and all other
written or oral agreements relating to such subject matter are expressly
cancelled.




15.
Finders’ Fees. Neither the Company nor the Investor nor any affiliate thereof
has incurred any obligation which will result in the obligation of the other
party to pay any finder’s fee or commission in connection with this transaction,
except for fees payable by the Company to placement agent in connection with the
sale of Preferred Shares hereunder.


-11-

--------------------------------------------------------------------------------




16.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered (including by
facsimile) to the other parties.




17.
Confidential Information; 8-K Filing. Investor represents to the Company that,
at all times during the Company’s offering of the Preferred Shares, Investor has
maintained in confidence all non-public information regarding the Company
received by Investor from the Company or its agents, has not traded in the
Company’s securities on the basis of any non-public information and covenants
that it will continue to maintain in confidence such information until such
information becomes generally publicly available, other than through a violation
of this provision by Investor or its agents. Within four (4) business days after
the Closing Date, the Company shall file a Form 8-K concerning the Agreements
and the transactions contemplated thereby, which Form 8-K shall attach a Form of
the Securities Purchase Agreement and the Registration Rights Agreement as
exhibits to such Form 8-K (the “8-K Filing”). From and after the 8-K Filing, the
Company hereby acknowledges that no Investor shall be in possession of any
material nonpublic information received from the Company or any of its
respective officers, directors, employees or agents, that is not disclosed in
the 8-K Filing.




18.
Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Company and the
Investor, including without limitation and without the need for an express
assignment, affiliates of the Investor. With respect to transfers that are not
made pursuant to the Registration Rights Agreement, the rights and obligations
of an Investor under this Agreement shall be automatically assigned by the
Investor to any transferee of all or any portion of the Investor’s Shares who is
a Permitted



Transferee (as defined below); provided, however, that within two business days
prior to the transfer, (i) the Company is provided notice of the transfer
including the name and address of the transferee and the number of Shares
transferred; and (ii) that such transferee agrees in writing to be bound by the
terms of this Agreement. (For purposes of this Agreement, a “Permitted
Transferee” shall mean any person who (a) is an “accredited investor,” as that
term is defined in Rule 501(a) of Regulation D under the Securities Act and (b)
is a transferee of at least 25% of the Investor’s Shares received in a
transaction permitted under the securities laws of the United States). Upon any
transfer permitted by the second sentence of this Section 18, the Company shall
be obligated to such transferee to perform all of its covenants under this
Agreement as if such transferee were an Investor.



19.
Access to Information. From and after the date hereof through the Closing, on
reasonable notice to the Company, the Company shall permit access to, and shall
make available to the Investors’ representatives and their counsel for
inspection, such information and documents as the Investors reasonably request,
and shall make available at reasonable times and to a reasonable extent officers
and employees of the Company (who are at the Vice President level and above) to
discuss the business and affairs of the Company.




20.
Further Assurances. The Company shall provide such further documentation and
take such further steps as may be reasonably requested by Investors in
connection with the issuance and sale of the Preferred Shares and the Company’s
obligations pursuant to the Transaction Documents.





-12-

--------------------------------------------------------------------------------



Schedule I








Investors


[Names]



-13-

--------------------------------------------------------------------------------



Schedule 4.5


Capitalization as of September 30, 2007


Shares of Common Stock outstanding: 96,409,836


Shares of Preferred Stock outstanding: None.


Warrants outstanding for the purchase of 22,678,034 shares of Common Stock.


Debt convertible into 1,000,000 shares of Common Stock.


Options outstanding for the purchase of 3,000,000 shares of Common Stock.




-14-

--------------------------------------------------------------------------------



EXHIBIT A


PLASTINUM POLYMER TECHNOLOGIES CORP. INVESTOR QUESTIONNAIRE
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)


To: Plastinum Polymer Technologies Corp.


This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of the
Company’s Series B-1 Convertible Preferred Stock (the “Preferred Shares”) and
warrants to purchase shares of the Company’s Common Stock (collectively, the
“Securities”). The Securities are being offered and sold by Plastinum Polymer
Technologies Corp. (the “Company”) without registration under the Securities Act
of 1933, as amended (the “Act”), and the securities laws of certain states, in
reliance on the exemptions contained in Section 4(2) of the Act and on
Regulation D promulgated thereunder and in reliance on similar exemptions under
applicable state laws. The Company must determine that a potential investor
meets certain suitability requirements before offering or selling the Securities
to such investor. The purpose of this Questionnaire is to assure the Company
that each investor will meet the applicable suitability requirements. The
information supplied by the potential investor will be used in determining
whether such investor meets such criteria, and reliance on the private offering
exemption from registration is based in part on the information supplied in this
Questionnaire.
 
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Except as expressly permitted herein, the potential
investor’s answers are to be kept strictly confidential.
 
However, by signing this Questionnaire the potential investor will be
authorizing the Company to provide a completed copy of this Questionnaire to
such parties as the Company deems appropriate in order to ensure that the offer
and sale of the Securities will not result in a violation of the Act or the
securities laws of any state, and that the potential investor otherwise
satisfies the suitability standards applicable to purchasers of  the Securities.
All potential investors must answer all applicable questions and complete, date
and sign this Questionnaire. Please print or type the responses and attach
additional sheets of paper if necessary to complete the answers to any item.


A. BACKGROUND INFORMATION


Name:
 ____________________________________________________________________________


Business Address:
___________________________________________________________________
                                                                                                     
(Number and Street)


_________________________  _________________________ _________________________
                          
(City)                                                  
(State)                                              (Zip Code)


Telephone Number: _____________________________________  




Residence Address:
___________________________________________________________________
(Number and Street)
 


_________________________  _________________________ _________________________
                       
(City)                                                       
(State)                                            (Zip Code)


 
Telephone Number: _____________________________________  

-15-

--------------------------------------------------------------------------------



If an individual:


Age: _____   Citizenship: _______________ Where registered to vote: :
_______________


If a corporation, partnership, limited liability company, trust or other entity:


Type of entity:____________________________________________________________


State of formation: __________________ Date of formation: __________________


Social Security or Taxpayer Identification No.
____________________________________


Send all correspondence to (check one): ___ Residence Address ___ Business
Address


B. STATUS AS ACCREDITED INVESTOR


The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Act, as at the time of the sale of the Preferred Shares
the undersigned falls within one or more of the following categories (Please
initial one or more, as applicable):1


_____ (1) a bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Corporation Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; a Small Business
Investment Corporation licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with the investment decisions made solely by persons that
are accredited investors;


_____ (2) a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;
_____ (3) an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the Securities
offered, with total assets in excess of $5,000,000;


_____ (4) a natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of such person’s purchase of the Preferred
Shares exceeds$1,000,000;



--------------------------------------------------------------------------------

1 As used in this Questionnaire, the tem “net worth” means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by an
institutional lender making a secured loan, net of encumbrances. In determining
income, the investor should add to the investor’s adjusted gross income any
amounts attributable to tax exempt income received, losses claimed as a limited
partner in any limited partnership, deductions claimed for depiction,
contributions to an IRA or KEOGH retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.

-16-

--------------------------------------------------------------------------------



_____ (5) a natural person who had an individual income in excess of $200,000,
or joint income with that person’s spouse in excess of $300,000, in 2005 and
2006 and has a reasonable expectation of reaching the same income level in 2007;


_____ (6) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities offered, whose purchase is directed
by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D; and


_____ (7) an entity in which all of the equity owners are accredited investors
(as defined above).


C. REPRESENTATIONS


The undersigned hereby represents and warrants to the Company as follows:



1.
Any purchase of the Securities would be solely for the account of the
undersigned and not for the account of any other person or with a view to any
resale, fractionalization, division, or distribution thereof.




2.
The information contained herein is complete and accurate and may be relied upon
by the Company, and the undersigned will notify the Company immediately of any
material change in any of such information occurring prior to the closing, if
any, with respect to the purchase of Preferred Shares by the undersigned or any
co-purchaser.




3.
There are no suits, pending litigation, or claims against the undersigned that
could materially affect the net worth of the undersigned as reported in this
Questionnaire.




4.
The undersigned is aware that, the Preferred Shares, the Warrant Shares and the
Conversion Shares will not be subject to ready liquidation. The overall
commitment of the undersigned to investments which are not readily marketable is
not excessive in view of the undersigned’s net worth and financial
circumstances, and any purchase of the Preferred Shares will not cause such
commitment to become excessive. The undersigned is able to bear the economic
risk of an investment in the Securities.




5.
In addition to reviewing the Company’s filings with the Securities and Exchange
Commission, the undersigned has carefully considered the potential risks
relating to the Corporation and a purchase of the Preferred Shares, and fully
understands that the Securities are speculative investments which involve a high
degree of risk of loss of the undersigned’s entire investment.









-17-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of this
________ day of __________, 2007, and declares under oath that it is truthful
and correct.


 
Print Name: _______________________________________________




 
By:  _______________________________________________
(Signature)


 
Title:  _______________________________________________
(required for any purchaser that is a corporation, partnership, trust or other
entity)
 
 
-18-

--------------------------------------------------------------------------------

 